UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Investment Company Act File Number: 811-22299 RENN Global Entrepreneurs Fund, Inc. 8080 N. Central Expressway, Suite 210,LB - 59Dallas, Texas 75206-1857 (Address of Principal Executive Offices) (Zip Code) Russell G. Cleveland 8080 N. Central Expressway, Suite 210, LB-59 Dallas, Texas 75206-1857 (Name and Address of Agent for Service) Registrant’s telephone number: 214-891-8294 Date of Fiscal Year-End: 12/31/2010 Date of reporting period:7/1/2010 – 6/30/2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form-N-PX, and the Commission will make this information public. Item 1:ProxyVotingRecord. Disclosed isthe following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: Bovie Medical Corporation Ticker: BVX CUSIP/CINSID:10211F100 Meeting Date:December 9, 2010MeetingType: Annual Record Date:October 27, 2010 Proposal Recommend Vote Cast Sponsor 1.1Elect Director Andrew Makrides For For Management 1.2Elect Director J. Robert Saron For For Management 1.3 Elect Director Michael Norman For For Management 1.4 Elect Director George W. Kromer, Jr. For For Management 1.5Elect Director August Lentricchia For For Management 1.6Elect Director Steven MaClaren For For Management 1.7Elect Director Peter Pardoll For For Management 1.8Elect Director Geogory A. Konesky For For Management 2. Ratify the selection of Kingery & Crouse P.A as the company's independent public accountants for the year ending December 31, 2010. For For Management China Jo-Jo Drugstore, Inc. Ticker: CJJD CUSIP/CINS ID:16949A206 Meeting Date:November 2, 2010Meeting Type: Annual Record Date: October 4, 2010 Proposal Recommend Vote Cast Sponsor 1.1Elect Director Lei Liu For For Management 1.2Elect Director Li Qi For For Management 1.3Elect Director Chong'an Jin For For Management 1.4Elect Director Shike Zhu For For Management 1.5Elect Director Marc Thomas Serrio For For Management 1.6 Elect Director Bowen Zhao For For Management 1.7 Elect Director Yuehai Ke For For Management 1.8 Elect Director Shuizhen Wu For For Management 1.9 Elect Director Xiaomeng Yu For For Management 2.Ratify the appointment of Frazer Frost, LLP as the Company's registered independent public accountants for the fiscal year ending March 31, 2011. For For Management 3.Approve the China Jo-Jo Drugstores, Inc. 2010 Equity incentive Plan (The "Plan"). For For Management 4. In his discretion, upon the transaction of any other matters which may properly come before the meeting or any adjournment thereof.
